                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                     Plaintiff,                                8:18CR81

       vs.
                                                                ORDER
CLARENCE BECKS,

                     Defendant.


      This matter is before the Court on the Defendant’s “Motion for Reconsideration to

Parole Under First Step Act,” ECF No. 39. For the reasons stated in the Court’s earlier

Memorandum and Order, ECF No. 38, the Motion will be denied.

      Accordingly,

      IT IS ORDERED:

      1.     Defendant’s “Motion for Reconsideration to Parole Under First Step Act,”
             ECF No. 39, is denied; and
      2.     The Clerk will mail a copy of this Order to the Defendant at his last known
             address.


      Dated this 3rd day of September 2019.
                                               BY THE COURT:
                                               s/Laurie Smith Camp
                                               Senior United States District Judge
